.LODGED

OCT 15 ZS'\3
C'em.uy;?;;mgmn FRANCIs l

D'smz§§'swtant U.S. Attorney
U.S. Attorney’s Office
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Phone: (406) 247-4633

FAX: (406) 657-6058
E-mail: Victoria.Francis@usdoi.gov

ATTORNEY FOR PLAINTIFF
United States of America

 

UCT 1 5 2018

C|erk, U S District Court
District Of Montana
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,
- Plaintiff,
vs.
JUDITH A. SHAYLER,
Defendant,
AUNTIE JANTIE'S DAY CARE,

Garnishee.

 

CR 17-115-BLG-SPW

AGREED FINAL ORDER IN
GARNISHMENT

 

The parties, the United States of America, the judgment defendant, and the

garnishee defendant, agree and stipulate as follows:

0:\CDCS\Temp|ales\AGR.docx

1. The judgment defendant's name, social security number are: Judith
Shayler, ***-**-7087. The defendant resides in Billings, Montana.

2. A Judgment Was entered against the judgment defendant in this action
for restitution in the amount of $209,457.80. The total balance due on the
Judgment is $l75,l30.30, as of January 31, 2018.

3. The gamishee, Whose address is 2311 Ivy Lane, Billings, MT 59102,
has in its possession, custody or control property of the judgment defendant in the
form of Wages paid to the judgment defendant

4. The judgment defendant Waives services of an application for a Writ of
continuing garnishment pursuant to Section 3205 of the Federal Debt Collection
Procedures Act of 1990 (FDCPA), 28 U.S.C. § 3205, and further Waives her right
to a hearing under section 3205 and any other process to Which the judgment
defendant may be entitled under the FDCPA.

5. The garnishee also waives service of an application for a Writ of
continuing garnishment pursuant to 28 U.S.C. § 3205 and further Waives its right
to answer and Waives being heard in this matter and any other process to Which the
garnishee defendant may be entitled under the FDCPA.

6. The judgment defendant agrees and stipulates that her Wages are subject
to garnishment under 28 U.S.C. § 3205 and expressly agrees and stipulates that the

entry of a final order in garnishment is proper.

o:\chs\Templates\AGR.docx 2

7. The parties therefore agree and stipulate to the entry of a final order in
garnishment against the non exempt wages of the judgment defendant It is
expressly agreed and stipulated to by the parties that the garnishee defendant shall
pay to the United States the total sum of 25 percent of defendant's disposable
earnings every pay period, which shall be withheld from the wages owed the
judgment defendant It is further stipulated that upon request of the Office of the
United States Attorney or U.S. Probation Office the judgment defendant shall
provide a new financial statement, tax retums, or any other financial information
After review of the updated financial information, payments may change in
accordance with current financial status.

8. These sums will be applied to the judgment rendered against Judith
Shayler in this cause. These payments are to continue until the unpaid balance is
fully paid and satisfied

Checks should be made payable to: "Clerk of U.S. District Court",
referencing CR l7-115-BLG and mailed to:

Clerk of U.S. District Court

2601 Second Avenue North, Suite 1200

Billings, MT 59101

9. Nothing in this agreement prevents the plaintiff from pursuing
administrative offsets of any funds owed to the defendant by any government

agency, including the Intemal Revenue Service, and the judgment defendant

Oz\CDCS\Temp|ates\AGR.docx 3

specifically consents to any such offset. Any payments applied to this claim by the
Internal Revenue Service as a result of tax return offsets will be credited as a
payment to the existing balance but will not interrupt the periodic payments
withheld from Wages described above unless it results in payment in full.

lO. The judgment defendant can at any time, request an accounting of the
mnds garnished. However, the judgment defendant hereby knowingly waives any
rights that she may have under 28 U.S.C. § 3205(<:)(9) to any automatic

accounting

//)
APPRovED ANI) so oRDERED this §§ day of AQ;¢/Q Mzois.

AW\_, /. W@/z’z’z,;,

HoNoRABLE sUsAN P. wATTERs
United States District Court Judge
coNsENTED To BY;

M?mm ga » gr~ /@V`i'

vicToRIA L. PRANcIs
Assistant United States Attorney
Attorney for Plaintiff

…__ DATE 19 tells
ITH SHAYLER

Judgment Defendant

 

sizch ,/ , ”<?LZ€LLL f (4~ DATE /6' /0/ `./Z
JAN'I'IE'S DAY CARE '
judgment Gamishee

ameser 4

